823 So.2d 874 (2002)
ACA BRANDON, INC., and ACA Management Systems, Inc., Appellants,
v.
Paula K. HOOYMAN and Kevin B. Hooyman, her Husband, Appellees.
No. 2D01-5479.
District Court of Appeal of Florida, Second District.
August 23, 2002.
*875 Scot E. Samis and Robert J. Lancaster of Abbey, Adams, Byelick, Kieran, Mueller & Lancaster, L.L.P., St. Petersburg, for Appellants.
Claude H. Tison, Jr., of The Swope Law Group, Tampa, for Appellees.
WHATLEY, Judge.
ACA Brandon, Inc., and ACA Management Systems, Inc., appeal the order granting Paula K. Hooyman and Kevin B. Hooyman a new trial pursuant to the Hooymans' supplemental and amended motion for new trial. We reverse because the Florida Rules of Civil Procedure do not provide for supplemental motions for new trial or for motions for rehearing of orders denying motions for new trial. Once the trial court denied the Hooymans' original motion for new trial, it had no authority to rehear the matter. Furthermore, even if the rules of procedure did provide for supplemental motions for new trial, the Hooymans' motion did not set forth sufficient grounds for the granting of a new trial.
Accordingly, we reverse the order granting new trial and remand with directions for the trial court to enter a judgment on the jury's verdict in the trial of this matter.
Reversed and remanded.
ALTENBERND and KELLY, JJ., Concur.